In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐3526 
UNITED STATES OF AMERICA, 
 
                                               Plaintiff‐Appellee, 

                                  v. 

JOEL RIVAS,  
                                               Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
              No. 10 CR 617 — Amy J. St. Eve, Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 16, 2015 — DECIDED AUGUST 5, 2016 
                 ____________________ 

   Before  POSNER,  EASTERBROOK,  and  WILLIAMS,  Circuit 
Judges. 
    WILLIAMS, Circuit Judge. A fingerprint examiner testified at 
trial that he was certain the partial fingerprint found on a 9 
millimeter handgun belonged to Joel Rivas. Rivas wanted to 
cast doubt on the reliability of the method the examiner used 
by questioning him about an unrelated case in which the FBI 
2                                                       No. 13‐3526 

used the same method to erroneously conclude that the fin‐
gerprint of an Oregon lawyer was on a bag containing deto‐
nating  devices  used  in  terrorist  bombings  in  2004  in  Spain. 
The  district  court  did  not  infringe  Rivas’s  rights  under  the 
Confrontation Clause when it ruled the defense could not re‐
fer to that case when cross‐examining the fingerprint exam‐
iner.  The  examiner  in  Rivas’s  case  was  not  involved  in  the 
other case, and the two cases were wholly unrelated, so the 
testimony  was  of  only  marginal  relevance.  Rivas’s  counsel 
was not prevented from questioning the examiner on the reli‐
ability  of the fingerprint identification  method,  and  counsel 
pursued multiple lines of cross‐examination in an attempt to 
convince the jury that the government had not proven that the 
fingerprint belonged to Rivas. Since he was given ample op‐
portunity to cross examine the witness, Rivas’s Sixth Amend‐
ment right to confrontation was not violated. We affirm his 
conviction.  
                         I. BACKGROUND 
   Police officers executed a search warrant on a storage unit 
that Israel Miranda rented in Elgin, Illinois. Miranda and Ri‐
vas often worked on cars at the storage unit. In fact, the stor‐
age  unit’s  owner  said  that  he  saw  Rivas  at  the  storage  unit 
“just about every day” until the search warrant was executed.  
   The officers executing the warrant found cocaine, mariju‐
ana, and drug paraphernalia inside the unit. They also found 
two  guns,  a  loaded  9  millimeter  handgun  in  a  desk  drawer 
and  a  loaded  .357  handgun  in  a  toolbox.  The  officers  also 
found  Rivas’s  Rock  Valley  College  student  handbook,  in‐
voices from Rivas’s mechanic business, and a Western Union 
receipt tied to him. 
No. 13‐3526                                                          3 

    Miranda was arrested that day. He called Rivas from jail 
and, in a call that the jail recorded, told Rivas the police were 
looking  for  him.  Miranda  also  assured  Rivas  that  he  would 
not say anything about Rivas to the police. Nonetheless, Rivas 
was eventually arrested. He was charged with conspiracy to 
distribute  cocaine  and  marijuana,  in  violation  of  21  U.S.C. 
§  846; possession with the intent to distribute cocaine and ma‐
rijuana, in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2; 
possession  of  a  firearm  in  furtherance  of  a  drug  trafficking 
crime, in violation of 18 U.S.C. § 924(c); and two counts of pos‐
session  of  a  firearm  by  a  felon,  in  violation  of  18  U.S.C. 
§ 921(g)(1).  
    At Rivas’s trial, the government’s witnesses included the 
storage unit’s owner, two of Rivas’s former drug customers, 
law enforcement personnel, and Edward Rottman, a finger‐
print examiner. Rottman had been working as a forensic sci‐
entist  for  the  Illinois  State  Police  for  approximately  twenty‐
three  years  at  the  time  of  trial  and  had  identified  persons 
through  fingerprint  comparison  tens  of  thousands  of  times. 
He explained that he compares fingerprints using the ACE‐V 
side‐by‐side comparison technique. (“ACE‐V” is an acronym 
for Analysis, Comparison, Evaluation, and Verification and is 
“the  standard  method  for  determining  whether  two  finger‐
prints are from the same person.” United States v. Herrera, 704 
F.3d 480, 484 (7th Cir. 2013) (describing method in detail); see 
also United States v. Saunders, 2016 WL 3213039, at *5 (7th Cir. 
2016)).  
   Rottman explained that when comparing prints, he places 
the latent (unidentified) print next to a known print. Looking 
through a magnifying glass, he looks at the latent print for a 
point or group of points that stand out and then looks to see 
4                                                             No. 13‐3526 

whether  the  same  point  or  points  are  present  in  the  known 
print. Rottman continues to look back and forth between the 
two prints, identifying individual points or characteristics as 
well as the overall flow of the ridges and pattern and shapes, 
until  he  arrives  at  a  conclusion.  After  this  explanation,  the 
government asked that Rottman be permitted to offer expert 
testimony  pursuant  to  Federal  Rule  of  Evidence  702  in  the 
area of fingerprints and fingerprint evidence. The defense re‐
sponded that it had no objection other than to make the testi‐
mony subject to cross‐examination. 
     Specific  to  Rivas’s  case,  Rottman  testified  that  he  devel‐
oped  a  latent  partial  print  from  the  9  millimeter  handgun 
found in the storage unit, photographed the print, and then 
lifted it. He then conducted a side‐by‐side, ACE‐V compari‐
son of the latent print to a known partial fingerprint of Rivas. 
After doing so, Rottman concluded that the latent partial print 
on the gun belonged to Rivas. Rottman showed the jury im‐
ages of both the latent and known prints and walked the jury 
through  ten  points  of  comparison.  He  testified  that  he  had 
found seventeen points of comparison between the latent and 
known partial prints and that they made him “totally certain” 
that the partial print on the gun was from Rivas.  
    The defense cross‐examined Rottman regarding his devel‐
opment of the partial fingerprint from the gun and also about 
his  side‐by‐side  comparison.  During  the  cross‐examination, 
Rottman  acknowledged  the  conclusion  of  a  2009  National 
Academy  of  Sciences  report  published  by  the  National  Re‐
search Council1  that it was not possible to have a zero error 

                                                 
     1National Research Council, Strengthening Forensic Science in the United
States: A Path Forward (2009), http://www.nap.edu/catalog/12589. 
No. 13‐3526                                                         5 

rate  in  fingerprint  analysis.  Rottman  further  acknowledged 
that he was not aware of any studies validating the reliability 
of the ACE‐V method. The defense also attempted to cross‐
examine  Rottman  regarding  a  different  fingerprint  exam‐
iner’s conclusion in a separate case, that of Brandon Mayfield. 
The government objected, and the trial court sustained the ob‐
jection. As a result, Rivas was not allowed to introduce evi‐
dence  of  Mayfield’s  erroneous  identification  through  the 
ACE‐V method of fingerprint analysis.  
   The jury convicted Rivas on all counts. He appeals.  
                         II. ANALYSIS 
    Rivas  does  not  contend  in  this  appeal  that  the  govern‐
ment’s fingerprint evidence or the testimony from its finger‐
print expert should have been excluded. Rather, Rivas’s only 
argument is that his rights under the Confrontation Clause of 
the Sixth Amendment were violated when the district court 
did not allow him to cross‐examine the government’s finger‐
print expert regarding the misidentification of a suspect in an 
unrelated case. He maintains that in light of the expert’s testi‐
mony that after using the ACE‐V method he was certain the 
latent fingerprint belonged to Rivas, he should have been al‐
lowed to inform the jury of a misidentification after the same 
method was used. We generally review a district court’s lim‐
itation on the scope of cross‐examination for an abuse of dis‐
cretion. United States v. Faruki, 803 F.3d 847, 856 (7th Cir. 2015). 
When the limitation directly implicates the Sixth Amendment 
right to confrontation, our review is de novo. Id.  
    The Sixth Amendment’s Confrontation Clause guarantees 
a  criminal  defendant  the  right  to  confront  the  witnesses 
against him, and it includes the right to cross‐examine those 
6                                                        No. 13‐3526 

witnesses.  Pennsylvania  v.  Ritchie,  480  U.S.  39,  51  (1987).  A 
Sixth  Amendment  violation  occurs  when  cross‐examination 
limitations prevent the defendant from exposing a witness’s 
bias or motivation to lie, or when they deny the defendant the 
“opportunity to elicit testimony that would be ‘relevant and 
material  to  the  defense.’”  United  States  v.  Vasquez,  635  F.3d 
889, 895 (quoting United States v. Williamson, 202 F.3d 974, 979 
(7th Cir. 2000)). But that does not mean a judge cannot impose 
any limits on cross‐examination. Trial judges retain “wide lat‐
itude”  to  impose  reasonable  limits  on  cross‐examination 
based on concern about matters including harassment, preju‐
dice, confusion of the issues, or interrogation that is repetitive 
or only marginally relevant, all without running afoul of the 
Confrontation  Clause.  Delaware  v.  Van  Arsdall,  475  U.S.  673, 
679 (1986).  
    Here, Rivas sought to cross‐examine Rottman, the govern‐
ment’s  fingerprint  analyst,  about  the  misidentification  of 
Brandon  Mayfield.  Following  train  bombings  in  2004  that 
killed 191 people in Madrid, Spain, the FBI identified as May‐
field’s the fingerprint on a bag of detonators in a van used by 
the bombers. Mayfield was an attorney living in Oregon and 
insisted  he  had  no  involvement  in  the  Spain  bombings  and 
that  he had not left the country in a decade, but he was ar‐
rested as a material witness and placed in custody. About two 
weeks later, the Spanish National Police informed the FBI that 
it had identified another  person as the source of the  finger‐
print on the bag. The FBI examined that person’s fingerprints, 
it withdrew its identification of Mayfield, and the court dis‐
missed the material witness proceeding. The FBI later issued 
a formal apology to Mayfield and reached a financial settle‐
ment. The United States Department of Justice’s Office of the 
Inspector  General  published  an  extensive  report  examining 
No. 13‐3526                                                          7 

the  misidentification,  investigation,  and  detention  of  May‐
field, including flaws in the FBI examiners’ use of the ACE‐V 
method in the case. Office of the Inspector General Oversight 
and  Review  Division,  A  Review  of  the  FBI’s  Handling  of  the 
Brandon  Mayfield  Case  (March  2006),  https://oij.jus‐
tice.gov/special/s0601/final.pdf.  
   In  Rivas’s  case,  when  the  government  objected  on  rele‐
vance  grounds  to  the  defense  counsel’s  attempt  to  question 
Rottman  about  the  Mayfield  misidentification,  the  district 
court  sustained  the  objection.  After  a  discussion  at  sidebar, 
the judge sustained the objection, explaining,  
       It is fine to raise the studies to challenge him,
       but to raise the fingerprinting from another
       case, that there is no evidence on, just creates a
       whole sideshow on the fingerprinting in that
       particular case and what methods were used
       and how it was done and who conducted it … .
       This is just a sideshow and it is going to go and
       delay this trial. Again, you can use the scientific
       studies to cross-examine him; but, to start going
       into the merits of testing done in another case is
       not appropriate here.
   We  agree  with  the  government  that  there  was  no  Sixth 
Amendment violation (or abuse of discretion, to the extent Ri‐
vas  argues  it)  in  this  ruling.  The  FBI  had  used  the  ACE‐V 
method of fingerprint analysis to identify Mayfield, the same 
method  used  by  Rottman  in  this  case  to  identify  Rivas,  but 
that is all the cases have in common. Rottman was not the per‐
son who conducted the analysis in the Mayfield case. Rottman 
was  not  involved  in  the  Mayfield  case  in  any  way,  and  the 
separate Mayfield case has no relationship to this case.  
8                                                      No. 13‐3526 

    Significantly, the district court did not prevent Rivas from 
cross‐examining Rottman about the reliability of the ACE‐V 
methodology, which would have been a principal reason for 
questioning Rottman about the Mayfield case. Rivas’s counsel 
was  allowed  to  use,  and  used  repeatedly,  conclusions  from 
the National Academy of Sciences regarding the fallibility of 
fingerprint analysis. In light of Rottman’s testimony that the 
latent fingerprint he examined could have only been made by 
Rivas, defense counsel asked Rottman whether he was famil‐
iar with the report by the National Academy of Sciences re‐
garding  fingerprint  analysis,  and  in  particular  its  statement 
that claims that these analyses have zero error rates are not 
scientifically plausible. Rottman acknowledged he was aware 
of this conclusion. Rottman also acknowledged that although 
the ACE‐V method was widely used in the fingerprint exam‐
ining community, he was not aware of studies that had vali‐
dated the ACE‐V method. 
    The  defense  counsel  cross‐examined  Rottman  on  other 
matters as well. Rottman admitted under cross‐examination 
that he had only compared the latent print found on the gun 
with a known print from Rivas, and that he had not compared 
it with any other known prints. Rottman also acknowledged 
that it is possible that a very small part of a fingerprint on one 
person could be similar to a very small portion of a fingerprint 
on another person.  
   Here, the limitation on cross‐examination did not prevent 
the  jury  from  fully  evaluating  Rottman’s  testimony.  “The 
Confrontation Clause guarantees an opportunity for effective 
cross‐examination,  not  cross‐examination  that  is  effective  in 
whatever  way,  and  to  whatever  extent,  the  defense  might 
wish.” Delaware v. Fensterer, 474 U.S. 15, 20 (1985). The judge’s 
No. 13‐3526                                                              9 

ruling in this case only limited the defense’s ability to add ad‐
ditional  detail  about  the  potential  fallibility  of  the  ACE‐V 
method, and the Mayfield case was of at best marginal rele‐
vance.  See  United  States  v.  Nelson,  39  F.3d  705,  708  (7th  Cir. 
1994) (finding no Sixth Amendment violation, stating “limita‐
tions on cross‐examination did not deny the defendants the 
opportunity to establish that the witnesses may have had a mo‐
tive to lie; rather, the limitations denied them the opportunity 
to  add  extra  detail  to  that  motive”).  Rivas’s  defense  counsel 
used  the  testimony  she  elicited  from  Rottman  during  her 
cross‐examination to argue in closing argument that two par‐
tial fingerprints from two different people could incorrectly 
result in a match using the ACE‐V method, and the specific 
details  of  the  Mayfield  case  were  not  needed  to  make  that 
point.  
    Finally, we  note  that  Rivas’s attempt to find support for 
his position from United States v. Vest, 116 F.3d 1179 (7th Cir. 
1997), misses the mark. He asserts in his brief that in Vest we 
allowed the government to cross‐examine the defense expert 
regarding  opinions  drawn  by  other  experts.  But  there  is  no 
discussion  of  cross‐examination  of  a  defense  expert  in  Vest. 
We addressed time limits placed on the cross‐examination of 
government experts and the defense’s use of certain records 
during  the  cross‐examination  of  government  experts  and 
found no Sixth Amendment violation in either. See id. at 1183–
88. Vest does not help Rivas. 
                          III. CONCLUSION 
    The judgment of the district court is AFFIRMED.